472 F.2d 1049
STATE OF ALABAMA on the relation of Irvine C. PORTER,chairman of the Unauthorized practices of lawcommittee of the Alabama State Bar, andIrvine C. Porter,individually,Plaintiffs-Appellants,v.DUN & BRADSTREET, INC., Defendant-Appellee.
No. 72-2654. Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 31, 1973.

Marvin Cherner, Frank M. Young, III, Birmingham, Ala., for plaintiffs-appellants.
Drayton T. Scott, Drayton Nabers, Jr., Birmingham, Ala., for defendant-appellee.
Before THORNBERRY, GOLDBERG and RONEY, Circuit Judges.
PER CURIAM:


1
This case involves the problem of what is and what is not the practice of law under Title 46, Section 42, Code of Alabama, 1940.  We affirm on the basis of the District Court's opinion.  State of Alabama on the relation of Irvine C. Porter v. Dun & Bradstreet, Inc., 352 F.Supp. 1226 (N.D.Ala. 1972).


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I